Citation Nr: 1626078	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected panic disorder with agoraphobia, dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to February 1978 and from September 1980 to February 1987.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

VA outpatient treatment records, associated with the Veteran's "Virtual VA" file, suggest that her service-connected panic disorder may have worsened in severity since her last VA examination in September 2011.  Specifically, at a routine medical appointment on January 2013, the Veteran reported that she had been taking 50 milligrams of Zoloft, but that she did not feel like it helped and she requested an increase in her prescription.  Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's service-connected panic disorder. 

Additionally, the Board notes that the most recent VA outpatient treatment records associated with the claims file are dated April 2013.  The VA treatment records show that the Veteran was receiving regular mental health treatment, including group therapy.  As such, current VA treatment records should be obtained and associated with the claims file.   





Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain current VA treatment records, dated April 2013 to the present, and associate them with the record.

2. Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected panic disorder with agoraphobia, dysthymic disorder.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




